Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
If applicants want the claims to mean ‘at least one’ then that phrase should be used. Claims 9 and 10 are now examined, as the preamble has been changed. An IDS should have been submitted, but no fee would be due, as the references are provided as evidence in support of argument.

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A) In claim 14 ‘sedimenting’ is unclear. Is decanting/filtering meant?

Claims 1, 3, 5-10, 14-16, 20, 21, 23, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Harris et al.  8691166, in view of (or taken with) Pavilon 4172857.
Harris teaches, especially in col. 1, 3, 8 and 14-18, treating a carbon have overlapping (and thus obvious) moisture content with steam. An optional halogenation step is recited, which suggests the use of HCl or the like; HF is taught as useful elsewhere. The acid wash is taught as optional in col. 16. As to the S content, the carbon source is not specified. Using low S materials is an obvious expedient to avoid generating corrosive gas during heating.
As to the carbon source, Pavilon teaches, especially in col. 3, 6 and 10, making acetylene from a carbon source with the in-situ production of char, which is subjected to a water quench. Thus, some of the sources of Harris can be recovered from acetylene synthesis; doing so is obvious to avoid wasting a potentially valuable material (in so far as a recovery step is required); see col. 6.
Given that the char if a deposited material, the impurity contents are deemed minimal (claims 3, 9, 21, 24). The area (claim 10) is taught in col. 3 as overlapping range; the examiner takes Official Notice .

Applicant's arguments filed 12/9/20 have been fully considered but they are not persuasive.
Harris explicitly teaches activation, which is known (and designed) to increase the surface area of the carbon by oxidation to create pores. The carbon source can be the same; Harris is not limited to plant biomass. 40% water content is explicitly recited. Other arguments are moot in view of the additional reference cited.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



/STUART L HENDRICKSON/Primary Examiner, Art Unit 1736